ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_04_FR.txt. COMPÉTENCE PÊCHERIES (DÉCL. IGNACIO-PINTO) 211

de la nécessité pour la Cour de se limiter à son obligation de dire le droit
tel qu’il existe présentement par rapport aux faits de la cause soumise à
son appréciation.

Pour le surplus, je trouve absolument normal que, en droit interna-
tional comme en tout autre droit d’ailleurs, le droit existant puisse être
remis en cause de temps à autre — c’est le plus sûr moyen de promouvoir
son développement progressif — mais il n’y a pas lieu d’en conclure pour
autant que la Cour doit, pour cette raison et à l’occasion du présent dif-
férend entre l'Islande et la République fédérale d’Allemagne, paraître
linspiratrice de certaines idées de plus en plus d’actualité, voire partagées
par un nombre respectable d’Etats, en matiere de droit de la mer et qui
hantent, semble-t-il, la plupart des conférenciers siégeant actuellement
à Caracas. Il convient, à mon avis, d'éviter d’entrer dans une voie d’anti-
cipation quant au règlement des problèmes comme ceux que les droits
préférentiels et autres impliquent.

Pour terminer cette déclaration, je crois pouvoir m’inspirer de la con-
clusion que formule le secrétaire adjoint du Comité des fonds marins des
Nations Unies, M. Jean-Pierre Lévy, en souhaitant que l’idée qui s’en
dégage puisse inspirer les Etats et plus particulièrement l'Islande qui,
négligeant de suivre la voie du droit, préfère attendre des assemblées à
caractère politique la justification de ses droits.

Je suis d'accord avec M. Jean-Pierre Lévy pour penser que:

«il est à espérer que les Etats mettront à profit ces quelques pro-
chaines quatre ou cinq années pour tenter de se prouver à eux-mêmes
et surtout à leurs ressortissants, que l’intérêt général de la commu-
nauté internationale et le bien-être des peuples de la terre peuvent être
préservés par la modération, la compréhension mutuelle et l'esprit
de compromis, qui seuls permettront à la troisième Conférence sur le
droit de la mer de se tenir et de réussir 4 codifier un ordre juridique
nouveau pour la mer et ses ressources » («La troisième Conférence
sur le droit de la mer », Annuaire français de droit international, 1971,
p. 828).

En attendant l’avènement de l’ère nouvelle tant souhaitée, je m’honore
de me trouver en accord avec quelques juges de la Cour tels que
MM. Gros, Petrén et Onyeama pour qui la règle d’or pour la Cour doit
être de se limiter strictement, en de semblables causes, à ses attributions
juridictionnelles.

M. NAGENDRA SINGH, juge, fait la déclaration suivante:

II est certains motifs dont la validité s’impose à moi avec tant de force
qu’ils me permettent de donner ma voix à l’arrêt que rend la Cour en la

40
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 212

présente affaire; je leur attache une telle importance que je crois devoir
les souligner pour bien mettre en relief la valeur réelle de cet arrêt, sa
portée aussi bien que son sens profond. Je voudrais les exposer brièvement
ci-après, ainsi que les aspects de l’arrêt qui revétent à mes yeux une si
grande importance.

Fondant sa décision sur le droit résultant d’accords bilatéraux, à savoir
l'échange de notes de 1961 qui prime en l’espèce, la Cour s’est prononcée
sur les première et deuxième conclusions du mémoire du demandeur sur
le fond, en proclamant, comme celui-ci l’en sollicite, que les mesures
prises par l’Islande ne sont pas opposables à la République fédérale
d'Allemagne. Cela suffit aux fins de cette partie de l’arrêt. Il n’était donc
pas nécessaire que la Cour statue sur l’aspect de la première conclusion
qui fait appel au droit général.

Dans les circonstances spéciales de la présente affaire, la Cour ne s’est
donc pas prononcée sur la demande particulière tendant à ce que la Cour
dise que l'élargissement par l'Islande de sa zone de compétence exclusive
sur les pêcheries jusqu’à 50 milles marins était sans fondement en droit
international, ce qui équivalait à demander à la Cour de dire qu’un tel
élargissement était ipso jure contraire au droit et dépourvu de validité
erga omnes, S’étant abstenue de statuer sur ce point, la Cour n’a donc
pas eu à se prononcer sur la thèse juridique que le demandeur faisait
valoir à l'appui de sa première conclusion, à savoir qu'il existe actuelle-
ment une règle de droit international coutumier interdisant de façon
générale aux Etats d'étendre au-delà de 12 milles leur compétence en ma-
tière de pêcheries.

Un élément de développement subsiste encore en ce qui concerne le
droit général. Les règles de droit maritime coutumier relatives aux limites
de la compétence en matière de pêcheries sont encore en voie d'évolution
et, face à des pratiques étatiques largement divergentes et fortement
discordantes, ne se sont pas cristallisées jusqu'ici. De même, bien qu’on ait
codifié une grande partie du droit maritime conventionnel aux Conférences
de Genève de 1958 et de 1960 sur le droit de la mer, il est certains éléments
de ce droit qui, tout le monde l’admet, ont été laissés de côté pour être
réglés plus tard et qui, avec d’autres matières, sont maintenant l’objet de
nouveaux efforts de codification. Etant donné que la question de l'étendue
de la compétence des Etats en matière de pêcheries est au nombre de ces
éléments sur lesquels Paccord ne s’est pas encore fait, la Cour ne pouvait
pas la régler car elle ne saurait «rendre de décision sub specie legis feren-
dae, ni énoncer le droit avant que le législateur l’ait édicté».

Bien que j’attache de l’importance à ce point, je ne m’y attarderai pas
davantage car je souscris aux vues exprimées par mes collègues dans
l'opinion commune que le groupe de cinq juges dont je fais partie a
présentée et où cet aspect du problème est traité de façon plus détaillée.

41
COMPETENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 213

II

La contribution que l’arrét apporte au développement du droit de la
mer réside dans la reconnaissance qu’il accorde à la notion des droits
préférentiels de l’Etat riverain sur les pêcheries des eaux adjacentes,
surtout quand cet Etat se trouve dans une situation spéciale parce que
sa population est tributaire des pêcheries dont il s’agit. De plus, la Cour
reconnaît ensuite que le droit en matière de pêche doit accepter la
primauté des impératifs de la conservation sur la base de données
scientifiques. Cet élément est à juste titre mis en relief dans la mesure
nécessaire pour établir que les droits préférentiels de l'Etat riverain et les
droits historiques d’autres Etats tributaires des mêmes lieux de pêche
doivent être exercés sous réserve de la considération primordiale d’une
conservation rationnelle des ressources halieutiques dans l'intérêt de tous.
Cette conclusion semble justifiée si l’on doit protéger et développer au
profit de la collectivité cette source vitale de l'alimentation humaine.

En outre, il a toujours été nécessaire d'admettre clairement, en matière
de droit maritime, l'existence d’une obligation de tenir «raisonnablement
compte de l'intérêt [des] autres Etats», ce principe consacré à l’article 2
de la Convention de Genève de 1958 sur la haute mer qui s'applique
même aux quatre libertés de la haute mer et que la Cour a pris en consi-
dération en l'espèce. En conséquence, les droits de l'Etat riverain, qui
doivent avoir priorité sur ceux des autres Etats dans les pêcheries
côtières des eaux adjacentes, doivent néanmoins être exercés compte
dûment tenu des droits des autres Etats et les prétentions opposées qui
sont émises à ce sujet doivent être conciliées sur la base de considérations
d'équité. I] n'existe pas, jusqu'ici, de droit conventionnel qui régisse
expressément la question et c’est l’évolution du droit coutumier qui,
en l'espèce, a servi de fondement à l'arrêt de la Cour.

HI

La Cour, en tant qu’organe judiciaire principal des Nations Unies et eu
égard au domaine spécial dans lequel elle exerce son activité, a un rôle
particulier à jouer dans l'administration de la justice. Dans cette optique,
la nécessité d'apporter une solution à tout différend que des Etats souve-
rains lui soumettent est un élément que la Cour ne doit pas perdre de vue
dans l'exercice de sa fonction judiciaire. Plus d'une disposition de la
Charte des Nations Unies met l’accent sur cet aspect de la question du
règlement des différends. On peut d’abord citer l’article 2, paragraphe 3,
ainsi que l’article premier, où figurent des expressions telles que «l'ajuste-
ment ou le règlement de différends ou de situations de caractère interna-
tional» ou «régfent leurs différends internationaux »; il y a également
l’article 33 qui enjoint aux Etats Membres de « rechercher la solution » de
leurs différends par des moyens pacifiques.

Cette façon de voir les choses est, du reste, tout à fait conforme à la
jurisprudence de la Cour. Dans l'ordonnance qu’elle a rendue le 19 août

42
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 214

1929 en l'affaire des Zones franches de la Haute-Savoie et du Pays de Gex
(C.P.J I. série À n° 22, p. 13), la Cour permanente de Justice internationale
a déclaré que le règlement judiciaire des conflits internationaux n’était
qu'un succédané au règlement direct et amiable de ces conflits entre les
parties. Par conséquent, si la conduite de négociations paraît nécessaire
dans les circonstances particulières d’un cas donné, la Cour ne doit pas
hésiter à ordonner aux parties de négocier pour faciliter la solution du
différend. Définissant le contenu de l'obligation de négocier, la Cour
permanente a déclaré, dans l'avis consultatif qu'elle a rendu en 1931 en
l'affaire du Trafic ferroviaire entre la Lithuanie et la Pologne (C.P.J1. série
A;B n° 42, 1931, p. 116), qu’il ne s'agissait «pas seulement d’entamer des
négociations, mais encore de les poursuivre autant que possible, en vue
d'arriver à des accords», même si «l'engagement de négocier n’implique
pas celui de s'entendre». On doit manifestement en déduire qu’une fois
les négociations ordonnées en vue du règlement d’un différend, tout doit
être mis en œuvre non seulement pour en favoriser le déroulement, mais
aussi pour contribuer à en assurer l’heureuse issue. Nous avons également
l’arrêt rendu par la Cour dans les affaires du Plateau continental de la mer
du Nord (C.LJ. Recueil 1969) qui cite l’article 33 de la Charte et d’après
lequel les Parties devaient négocier de bonne foi pour régler leur différend
sur la base de l'arrêt.

De toute évidence, il ne conviendrait guère et il serait même hors de
question qu’un tribunal ordonne des négociations dans chaque affaire
dont il est saisi, ou qu’il envisage de le faire lorsque les circonstances ne le
justifient pas; mais en l'espèce des négociations paraissent nécessaires eu
égard à la nature du différend, qui porte sur les mêmes lieux de pêche et
soulève controverses et problèmes qui, plus que tous autres, se prêtent à
un règlement par voie de négociation. Le recours aux négociations paraît
également indiqué si l’on tient compte de la nature du droit qui doit être
appliqué, qu'il s’agisse de l'accord de 1961 dont la clause compromissoire
prévoit un préavis de six mois manifestement destiné à permettre des né-
gociations ou que l'on fasse appel à des considérations d'équité. La Cour
a doncaccueilli la troisième conclusion du mémoire du demandeur sur le
fond, et a dit que les négociations étaient le moyen auquel il convenait de
recourir pour résoudre le problème que pose la nécessité de concilier de
façon équitable les droits historiques que le demandeur tient de son acti-
vité traditionnelle de pêche avec les droits préférentiels que l'Islande pos-
sède en tant qu’Etat riverain spécialement tributaire de ses pêcheries.
Dans son arrêt, la Cour a invité les Parties à négocier un règlement; elle a
ainsi souligné combien elle tenait à ce que sa décision assure la solution du
différend.

On ne peut dire d'aucune instance judiciaire — et d’autant moins de la
Cour internationale de Justice — qu’elle déroge à sa fonction lorsqu'elle
accorde au règlement du litige la place importante qu'il mérite — c’est la
l'objectif ultime de toute décision judiciaire de même que celui de la
Charte, et la Cour, en tant qu’organe des Nations Unies, ne saurait guère
manquer d’en tenir compte. Tout tribunal qui s’acquitterait de sa fonc-

43
COMPÉTENCE PÊCHERIES (DÉCL. NAGENDRA SINGH) 215

tion de cette manière rendrait, semble-t-il, la justice dans une optique plus
large, libre de toutes conceptions étroites et limitées.

Ainsi, lorsque la Cour a examiné la question de savoir si elle avait com-
pétence pour connaître de l’aspect du litige qui avait trait aux nécessités
de la conservation et à l’exercice de droits préférentiels compte dûment
tenu des droits historiques, elle a considéré à juste titre que cet aspect
faisait partie intégrante du différend dont elle était saisie. [1 est évident
que, pour pouvoir se prononcer efficacement sur le différend qui lui était
soumis et lui trouver la solution appropriée, la Cour devait l’examiner
sous tous ses aspects. Comment en irait-il autrement si l’on veut que la
justice rendue ne soit pas une justice partielle, mais cette justice complète à
laquelle un tribunal doit toujours tendre? On peut donc dire que c’est
également dans l'intérêt général du règlement du différend que la Cour
n’en a pas dissocié certains éléments indissolublement liés à Pessentiel du
présent litige pour refuser de se prononcer a leur égard. La Cour doit
certes ne pas perdre de vue les limitations qui découlent du principe du
consentement en tant que fondement des obligations internationales,
principe qui régit également sa propre compétence pour connaitre d’un
différend. Cela ne saurait cependant signifier que lorsque, du libre con-
sentement des parties, un organe régulièrement constitué en cour de
justice est chargé de trancher un différend il doit de quelque manière que
ce soit manquer de s’acquitter pleinement et efficacement de ses obliga-
tions. Il serait un peu inquiétant de voir la Cour elle-même adopter une
conception trop étroite ou une interprétation trop restrictive du libellé de
la disposition qui lui confère compétence, en l’occurrence du membre de
phrase «l'élargissement de la juridiction sur les pêcheries autour de
l'Islande », que l’on trouve dans la clause compromissoire de l'échange de
notes de 1961. Il serait impossible de considérer que ce membre de phrase
limite la compétence conférée à la Cour à ja seule question de savoir si
l’extention par l'Islande de sa zone de pêche est ou non conforme aux
règles de droit existantes. De même la Cour ne saurait se déclarer incom-
pétente pour connaître de la quatrième conclusion du demandeur relative
à une indemnisation, car c’est le différend qui est à l’origine de cette
conclusion et c'est à lui qu'elle se rattache. Aussi la Cour ne doit-elle pas
perdre de vue les considérations touchant la solution du litige, tout en se
maintenant rigoureusement dans le cadre du droit qu'elle est chargée
d'appliquer et en demeurant fidèle en toute occasion aux procédures
qu’elle doit suivre.

IV

Aux fins de Papplication du droit de la mer, de même que pour bien
comprendre les questions relatives aux pêcheries et se faire une juste
idée des faits dans la présente espèce, il n’est pas sans importance de
savoir ce qu'est le contenu précis des expressions «compétence en ma-
tière de pêcheries» ou «juridiction sur les pêcheries», ce qu’elles signifient
et ce qu’elles recouvrent. La notion de compétence en matière de pêche-

44
COMPETENCE PECHERIES (DECL. NAGENDRA SINGH) 216

ries s'étend à des domaines comme l’application de mesures de conserva-
tion, l’exercice de droits préférentiels et le respect de droits historiques,
étant donné que, dans chacun de ces domaines, Ia mise en œuvre peut faire
intervenir un élément de compétence. Même le mot «élargissement » qui
figure, aux côtés des mots «de la juridiction sur les pêcheries », dans la
clause compromissoire de l'accord de 1961, ne saurait être interprété
restrictivement de manière à viser simplement l'élargissement d’une zone
géographique ou le report d’une limite, car un tel élargissement ou report
serait privé de toute signification en l'absence d’un élément juridictionnel
lui donnant, en quelque sorte, son contenu juridique. Il n’est donc pas
sans intérêt de souligner que le préambule de la Proclamation Truman de
1945 concernant les pêcheries côtières des Etats-Unis fait mention d’une
base «juridictionnelle» pour l’application de mesures de conservation
dans les eaux adjacentes, étant donné que de telles mesures doivent être
appliquées comme tout autre règlement dans une zone particulière. C’est
là un argument de plus à l’appui de la conclusion de la Cour selon laquelle
elle a compétence pour traiter des aspects du différend qui ont trait à la
conservation et aux droits préférentiels, car Pexpression «l'élargissement
de la juridiction sur les pêcheries» que l’on trouve dans l'accord de 1961
doit être réputée englober lesdits aspects.

V

Un autre aspect de l'arrêt qui revêt de l’importance à mes yeux est qu'il
«ne peut … empêcher les Parties de tirer avantage de toute évolution
ultérieure des règles pertinentes du droit international » (par. 77). La Cour
ne peut connaître que de l'affaire dont elle est saisie; elle ne saurait en
aucun cas tenir compte d’une situation hypothétique qui pourrait résulter,
plus tard, de la conduite de négociations ou du refus de négocier, ou de
tout autre événement, y compris même un nouvel acte juridictionnel.
Aussi, la possibilité ou même la probabilité de modifications du droit ou
des situations dans l'avenir ne saurait empêcher un tribunal de rendre
actuellement sa décision.

MM. FORSTER, BENGZON, JIMÉNEZ DE ARÉCHAGA, NAGENDRA SINGH
et RUDA, juges, joignent à l’arrêt l'exposé de leur opinion individuelle
collective: M. DE CASTRO et sir Humphrey WALDOCK, juges, joignent à
l’arrêt les exposés de leur opinion individuelle.

MM. GROS, PETREN et ONYEAMA, juges, joignent à l'arrêt les exposés
de leur opinion dissidente.

(Paraphé) M.L.
(Paraphé) S.A.

45
